Case 1:19-cv-07323-AJN Document9 Filed 11/26/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

- - x
UNITED STATES OF AMERICA
Plaintiff, : 19 Civ. 7323 (DAB)
-V.- :
: MEMORANDUM OF LAW
$57,162.00 IN UNITED STATES CURRENCY, — : IN SUPPORT OF MOTION
: PURSUANT TO RULE 60(B)
Defendant-in-rem. :
wenn x

 

The United States of America (the “Government”), by and through its attorney Geoffrey
S. Berman, United States Attorney for the Southern District of New York, respectfully submits
this memorandum of law in support of its motion to relieve Jeremy Rosario (the “Potential
Claimant”) from the Judgment of Forfeiture entered on October 30, 2019 (D.E. 7), pursuant to
Federal Rule of Civil Procedure Rule 60(b), and permit him to file a claim on or before

December 20, 2019 in this matter.!
BACKGROUND
A. Procedural History
On or about August 6, 2019, the United States commenced an in rem forfeiture action
seeking the forfeiture of $57,162 in United States currency (the “Defendant Currency” or
“Defendant-in-rem”), by the filing of a Verified Complaint for Forfeiture (the “Verified
Complaint”). The Verified Complaint alleged that the Defendant Currency is subject to forfeiture

pursuant to Title 21, United States Code, Section 881(a)(6) as money furnished or intended to be

 

1 In the event the Government’s motion is granted, the Government requests that the Potential Claimant be permitted
to file his claim and answer via ECF on the docket. If the parties cannot reach a settlement, the Government
proposes that the parties would then proceed with civil discovery.

 
Case 1:19-cv-07323-AJN Document9 Filed 11/26/19 Page 2 of 5

furnished in exchange for a controlled substance or intended to be used to facilitate any federal
narcotics violation.

Following the filing of the Verified Complaint, notice of the Verified Complaint against
the Defendant Currency was posted on the official government internet site, www forfeiture. gov,
for at least 30 consecutive days, beginning on August 14, 2019, through September 12, 2019, and
proof of such publication was filed with the Clerk of this Court (D.E. 4).

On or about October 9, 2019, the Drug Enforcement Agency (“DEA”) received an
administrative claim from a Jeremy Rosario (“Potential Claimant”) asserting an interest in the
Defendant Currency (the “Claim’’).

Subsequently, on October 30, 2019, the Government moved for the entry of a J udgment of
Forfeiture forfeiting the Defendant Currency (the “Motion”) (D.E. 5).

On October 31, 2019, the Court entered a Judgment of Forfeiture forfeiting the Defendant
Currency.

The Government has become aware that the Potential Claimant, who had previously
asserted an interest in the Defendant Currency, was not provided direct notice of the Verified
Complaint, as required by Federal Rule of Civil Procedure G(4)(b)(), prior to entry of the
Judgment of Forfeiture.

On November 15, 2019, pursuant to Rule G(4)(b)(iv) of the Supplemental Rules for
Admiralty and or Maritime Claims and Asset Forfeiture Actions the Government sent direct to the
Potential Claimant advising him that if he wished to file a claim asserting an interest in the

Defendant Currency he had to file a claim within 35 days of the date of the notice.

 
Case 1:19-cv-07323-AJN Document9 Filed 11/26/19 Page 3 of 5

ARGUMENT

I. Applicable Law
A. Rule 60(b)

Federal Rules of Civil Procedure Rule 60(b) provides, in part:

On motion and upon such terms as are just, the court may relieve a
party or a party's legal representative from a final judgment, order,
or proceeding for the following reasons: (1) mistake, inadvertence,
surprise, or excusable neglect; ... or (6) any other reason
justifying relief from the operation of the judgment. The motion
shall be made within a reasonable time...

Rule 60(b) “confers broad discretion on the trial court to grant relief when ‘appropriate to
accomplish justice.”” United States v. $350,000 (Three Hundred Fifty Thousand Dollars), 1996
WL 706821, at *1 (E.D.N.Y. Dec. 6, 1996) citing Int’l Controls Corp. v. Vesco, 556 F.2d 665,
668 n. 2 (2d Cir. 1977) (citations omitted). Rule 60(b)(6) is properly invoked only when there are
extraordinary circumstances, or when the judgment may work an extreme and undue hardship.
United States v. Cirami, 563 F.2d 26, 32 (2d Cir. 1977) (citing Ackermann v. United States, 340
U.S. 193, 199 (1950) and United States v. Karahalias, 205 F.2d 331, 333 (2d Cir. 1953)).
However, Rule 60(b)(6) grants courts discretion to “preserve the delicate balance between the
sanctity of final judgments . . . and the incessant command of the court’s conscience that justice
be done in light of all the facts.” Smith v. New York, 2014 WL 6783194, at *5 (E.D.N.Y. Dec. 2,
2014) (quoting First Fidelity Bank, N.A. v. Gov't of Antigua & Barbuda—Permanent Mission,
877 F.2d 189, 196 (2d Cir.1989) (emphasis in original); Radack v. Norwegian American Line
Agency, Inc., 318 F.2d 538, 542 (2d Cir.1963) (Rule 60(b)(6) “should be liberally construed
when substantial justice will thus be served”). In order “[t]o grant relief from a final order

pursuant to Rule 60(b), a court must find that . . . the movant possesses a meritorious claim in the

first instance.”). Akhtab v. BCBG Max Azria Grp. Inc., No. 08 CIV. 3088 (AKH), 2011 WL

 
Case 1:19-cv-07323-AJN Document9 Filed 11/26/19 Page 4of5

13262130, at *8 (S.D.N.Y. Apr. 22, 2011) (citing Babigian v. Ass’n of Bar of City of New York,
144 F.R.D. 30, 33 (S.D.N.Y. 1992)).

A motion for relief from a final judgment “must be made within a reasonable time” and,
where relief is sought under Rule 60(b), “no more than a year after the entry of the judgment or
order” in question. Fed. R. Civ. P. 60(c)(1); see United States v. Peterson, No. 04 CR. 752 DC,
2013 WL 1830217, at *3 (S.D.N.Y. May 1, 2013); Freedom, N.Y., Inc. v. United States, 438
F.Supp.2d 457, 462, 464-65 (S.D.N .Y. 2006) (finding that motions brought under Rule
60(b)(1)(3) must be brought within one year of challenged judgment to “strike balance between
serving ends of justice and preserving finality of judgments” (internal quotation marks and

citation omitted)).

B. Rule 60(b) Permits the Court to Allow a Claim to be Filed Notwithstanding
the Entry of a Judgment of Forfeiture

Here, the Government moves, pursuant to Rule 60(b), that the Court permit the Potential
Claimant to file a claim asserting an interest in the Defendant Property notwithstanding the
Judgment of Forfeiture.* The Government asserts that justice would not be accomplished
pursuant to Rule 60(b)(6) if the Potential Claimant were not given the opportunity to pursue a
claim as to the Defendant Currency. Here, the Government mistakenly did not provide direct
notice of the Government’s forfeiture action to the Potential Claimant prior to the entry of the
Judgment of Forfeiture, and so Potential Claimant was not given an adequate opportunity to

contest the forfeiture if he so wishes.? If the Judgment of Forfeiture stands, then the Defendant

 

2 The Government’s request for relief is narrowly tailored and does not seek to vacate the Judgment of Forfeiture, as
the Government satisfactorily completed internet publication and are aware of no other interested third parties
besides the Potential Claimant. Accordingly, only the Potential Claimant should be afforded the ability contest the
Government’s forfeiture of the Defendant Currency.

3 Since the entry of the Judgment of Forfeiture, the Government has provided notice of the Complaint to the

Potential Claimant

 
Case 1:19-cv-07323-AJN Document9 Filed 11/26/19 Page 5of5

Currency would remain property of the Government, and the Potential Claimant would be left
without recourse in these proceedings. Finally, there is no issue of timeliness as the
Government’s motion has been made within 28 days and therefore it is certainly within a
reasonable amount of time since the entry of the Judgment of Forfeiture. Accordingly, the
circumstances here justify the exercise of the Court’s equitable powers under Rule 60(b) to
permit the Potential Claimant to file a claim against the Defendant Currency, despite the entry of
the Judgment of Forfeiture. The Government respectfully requests that Potential Claimant be
relieved from the Judgment of Forfeiture and permitted to file such a claim, to the extent that he
does so on or before December 20, 2019, consistent with the default deadline from notice
contained in Rule G(4)(b)(iv) of the Supplemental Rules for Admiralty and or Maritime Claims
and Asset Forfeiture Actions and 18 U.S.C. § 983(a)(4)(A).'
CONCLUSION
For the reasons provided above, the Court should grant the Government's motion
pursuant to Rule 60(b).
Dated: November 25, 2019
New York, New York
Respectfully submitted,
GEOFFREY S. BERMAN

United States Attorney
Southern District of New York

By: Vad Dlioiacks =
JULIANNA MURRAY
Assistant United States Atto
(212) 637-2314

 
  
 

 

4 Pursuant to Rule G (4)(b)(ii) a potential claimant who receives direct notice from the Government has 35 days
from the date of the mailing, in this case November 15, 2019. However, should the Claimant fail to file a claim
within 35 days, specifically, December 20, 2019, his relief from the Judgment of Forfeiture would expire, and the
Judgment of Forfeiture would be final as to the Potential Claimant.
